Citation Nr: 0830300	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to October 
1977, and from March 1984 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

On his substantive appeal, VA Form 9, filed in August 2004, 
the veteran requested a video conference hearing before the 
Board.  In November 2006, the veteran's representative 
submitted a statement indicating that the veteran wanted to 
cancel his prior hearing request.  In June 2007, the veteran 
submitted a statement indicating that he did not waive his 
right to a hearing before the Board, and that he wanted to 
appear before the Board and speak on his own behalf.  A 
request for a hearing may not be withdrawn by an appellant's 
representative without the consent of the appellant. See 
38 C.F.R. § 20.704(c) (2007).  Under the circumstances 
herein, the case is remanded for the following action:

The RO must place the veteran's name on 
the docket for a video conference hearing 
at the RO before the Board, according to 
the date of his August 2004 request for 
such a hearing.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




